UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7771



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR EDWARD WILLIAMSON, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CR-02-324; CA-05-1494-8)


Submitted: March 23, 2006                      Decided: March 29, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Edward Williamson, Jr., Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Arthur   Edward    Williamson,     Jr.,   seeks    to   appeal   the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).     The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.               28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.                See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We   have   independently      reviewed   the   record    and    conclude     that

Williamson has not made the requisite showing.                  Accordingly, we

deny Williamson’s motions for a certificate of appealability and to

appoint counsel and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      DISMISSED




                                    - 2 -